May 23, 2008


Ms. Cynthia T. Sheppard
Post Office Box 67
Cuero, TX 77954



Mr. Gary L. Evans
Coats & Evans
P.O. Box 130246
The Woodlands, TX 77393-0246
Honorable Thomas R. Culver III
240th District Court
County Courthouse
301 Jackson, Ste. 204
Richmond, TX 77469-3110

RE:   Case Number:  06-0414
      Court of Appeals Number:  14-06-00136-CV
      Trial Court Number:  04-CV-139972

Style:      IN RE  TEAM ROCKET, L.P., MLF AIRFRAMES, INC., AND MARK L.
      FREDERICK

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Glory      |
|   |Hopkins        |
|   |Mr. Ed Wells   |